IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                             Assigned on Briefs April 27, 2000

              JOE P. DYER v. TENNESSEE BOARD OF PAROLES

                    Appeal from the Chancery Court for Davidson County
                       No. 99-86-III   Ellen Hobbs Lyle, Chancellor



                    No. M1999-00787-COA-R3-CV - Filed April 23, 2001


Joe P. Dyer, a prison inmate, filed a petition in the Chancery Court of Davidson County for a writ
of common law certiorari to review denial of parole. The trial court granted the respondent’s Motion
for Summary Judgment and we affirm the action of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S. and
PATRICIA J. COTTRELL , J., joined.

Joe P. Dyer, Pikeville, Tennessee, Pro Se.

Paul G. Summers, Attorney General & Reporter; Michael E. Moore, Solicitor General, and Dawn
Jordan, Assistant Attorney General, for the appellee, Tennessee Board of Probation and Parole.

                                             OPINION

        Joe P. Dyer was convicted in 1975 on two counts of first degree murder and two counts of
grand larceny. He was convicted on all charges and sentenced to death for the two murders. These
sentences were commuted in 1977 to two consecutive life sentences, plus the time to be served for
the two grand larceny convictions. Pursuant to then Tennessee Code Annotated section 40-3613,
he would have to serve sixty years before becoming eligible for parole. Because of erroneous
calculations and pursuant to Slagle v. Reynolds, 845 S.W.2d 167 (Tenn. 1992), he became eligible
for parole after serving a minimum of thirty years.

        In 1993, Petitioner was granted an early parole hearing pursuant to Tennessee Code
Annotated section 41-1-504. He was denied parole on the basis of the seriousness of his offenses -
- two first degree murders and two grand larcenies. Petitioner was granted a second parole hearing
in 1998 and was again denied parole on the basis of the seriousness of his offenses. He will be
reconsidered for parole in November 2003.
       His Petition for Certiorari is directed at the failure of the parole board to grant him parole in
1998, and claims ex post facto and due process violations. Respondent filed a Motion for Summary
Judgment which was granted by the trial court, and he now appeals.

        The scope of review under a common law writ of certiorari is limited. The writ does not lie
to review the intrinsic correctness of the trial court decision, and is only proper where the trial court
has exceeded its jurisdiction, or acted illegally, fraudulently, or arbitrarily. Arnold v. Tennessee
Board of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997). Relief under common law certiorari can be
granted where the inferior tribunal has acted in an unlawful manner. Powell v. Parole Eligibility
Review Board, 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994).

        As the trial court held the merits of Petitioner’s Application for Common Law Certiorari are
effectively foreclosed by Kaylor v. Bradley, 912 S.W.2d 728 (Tenn. Ct. App. 1995) and Arnold v.
Tennessee Board of Paroles, 956 S.W.2d 478 (Tenn. 1997). First of all, the trial court properly
dismissed Charles Traughber, individually, as neither he or other individual members of the
Tennessee Board of Paroles are proper parties defendant under Tennessee Code Annotated section
27-9-104.

         Secondly, in making the assertion that he should be considered for parole under the law as
it existed in 1974, rather than presently existing law, Mr. Dyer seeks the advantage of a superceded
rule which provided: “The Board operates under the presumption that each resident who is eligible
for parole is a worthy candidate and thus the Board presumes that he will be released on parole when
he is first eligible.” Tenn. Comp. R. & Regs. r. 1100-1-1.06 (superceded). This is exactly the
position rejected in Kaylor v. Bradley, 912 S.W.2d 728 (Tenn. Ct. App. 1995) which was applied
by the trial court in this case.

        Petitioner further asserts that statutes and regulations passed subsequent to 1974 have had
the effect of diminishing his parole eligibility and thus cannot be applied ex post facto. The trial
court answered this assertion persuasively:

                The Court is also persuaded by the respondent’s argument that the current
        statutes have only changed the procedural framework within which the Board
        exercises its discretion to determine whether eligible candidates will be paroled. The
        current statutes do not affect the length of the petitioner’s life sentences, do not
        change the application of sentence reduction credits to parole eligibility date and do
        not affect eligibility for parole consideration in any manner. In Kaylor, 912 S.W.2d
        at 732, the Tennessee Court of Appeals noted that the ex post facto clause is
        implicated only if the effect of the repeal is to impose a greater or more severe
        punishment than was proscribed by law at the time of the offense. What the
        petitioner complains about in the case at bar is that he no longer receives the
        presumption that he is a worthy candidate for parole and that he will be released on
        parole when he is first eligible. The change in that presumption is not imposition of



                                                  -2-
       a greater or more serious punishment than was proscribed by law at the time of the
       offense.

        Petitioner complains that Tennessee Code Annotated section 40-35-503(b)(2),allowing the
parole board to deny parole because of the seriousness of the offense for which he was convicted,
is an ex post facto law. The Code section does not affect parole eligibility date or denial of parole,
but instead enumerates one reason which the parole board may elect, in its discretion, to deny parole.

        Next, the petitioner claims that use of ‘the seriousness of the offense’ reason for denying
parole for a second time violates due process and amounts to double jeopardy. Such assertions have
previously been made and rejected. See Arnold v. Tennessee Board of Paroles, 956 S.W.2d 478
(Tenn. 1997) and Mosley v. Tennessee Board of Paroles, No. 01-A-01-9604-CH-00162, 1996 WL
631477 (Tenn. App. Nov. 1, 1996).

        Petitioner finally asserts that Respondent Traughber and the other board members conducted
only a cursory review before denying him parole in 1998. These conclusions concerning the intrinsic
evidence before the board are not a proper subject for common law certiorari review.

        The judgment of the trial court is in all respects affirmed and costs are assessed against
Petitioner.



                                                       ___________________________________
                                                       WILLIAM B. CAIN, JUDGE




                                                 -3-